DETAILED ACTION
Formal Matters
Claims 7-9 and 12 are cancelled.  Claims 1-6, 10, 11 and 13-16 are pending and under examination.

Priority
The instant application is a national stage entry of PCT/US18/20080 filed on 2/28/2018, which claims priority to US provisional application 62/464,483 filed on 02/28/2017.  
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Maintained Rejections – Modified As Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 4, 5, 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach US 2003/0235541.  
Maibach teaches topical administration of basic antifungal compositions to treat fungal infections of the nails (title and abstract).  Maibach teaches “Methods and topical pharmaceutical formulations are provided for the treatment of nail fungus (onychomycosis). The invention involves a pharmacologically active antifungal agent, plus a pharmaceutically acceptable base in a formulation having a pH of 7.5 to about 13.0, preferably about 8.0 to 11.5, and most preferably about 8.5 to 10.5.  Maibach teaches a base serves as a permeation enhancer (paragraph 47).   These basic formulations permeate the nail and are effective in treating fungal infections of the nail and surrounding tissues.”  (abstract).  Maibach indicates that fungal infections of the nail are called onychomycosis (paragraph 3).  Maibach teaches also enhancing permeation through the skin (paragraph 24 and paragraph 109).  Maibach teaches delivering antifungal agents to the nail or skin (paragraphs 29 and 35).  Maibach teaches the form of a skin patch (paragraphs 91 and 24 and example 3).  Maibach teaches a backing layer and the formulation in another layer (paragraphs 112-114).  Maibach teaches imidazole derivatives including ketoconazole, miconazole, and econazole (paragraphs 21 and 93 and claim 4 of Maibach). Maibach teaches a formulation with propylene glycol and potassium hydroxide (a pH adjuster) (example 2).  Propylene glycol plus urea plus lactic acid is recognized as another antifungal agent (paragraph 93).  Maibach teaches an alternative embodiment where the active agent/drug reservoir is 
Maibach teaches plasticizing enhancers that have an aqueous solubility of less than 1 wt% or less than 0.5 wt% (paragraph 108). Maibach teaches polyvinylpyrrolidone and HEMA (a methacrylate) in making a hydrogel (paragraph 116) that is part of the reservoir.   
One of ordinary skill in the art at the time of instant filing would have used a patch form with drug reservoir, separate adhesive layer and a backing layer by the teachings of Maibach which provide for this as an acceptable embodiment for transdermal delivery.  
One of ordinary skill in the art at the time of instant filing would have included imidazole antifungal agents into formulations with hydrophobic plasticizer, polyvinyl pyrrolidone and an acrylate as Maibach provides these as appropriate formulation ingredients for making preparations for topical delivery of antifungal agents.  Maibach allows for the adhesive to be in a separate layer from the drug reservoir that contains the antifungal agent like econazole.  

Claim 6 in addition to claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach US 2003/0235541 and Gungor et al (Plasticizers in Transdermal Drug Delivery Systems, InTech Open Science, 2012, 212 pages).  
Maibach teaches the claims as discussed above.
Maibach does not teach triethyl citrate, however, Maibach does teach skin patches.  
Gungor teaches triethyl citrate as a common plasticizer in a transdermal drug delivery system (skin patch) (section 4, pages 98-103).  Gungor provides for triethyl citrate with acrylate copolymers and/or polyvinylpyrrolidone (top of page 101).  Gungor also provides for 
One of ordinary skill in the art at the time of instant filing would have included plasticizers like triethyl citrate and/or hydrophobic/lipophilic plasticizers and transdermal polymers like acrylates and polyvinylpyrrolidone taught by Gungor into transdermal patches of Maibach by the teachings of the prior with a reasonable expectation of success in achieving a working transdermal skin patch for the delivery of imidazole drugs like econazole.  Each reference has teachings of skin/transdermal patches for delivery of drug (MPEP 2144.06).  

Claim 3 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach US 2003/0235541 and Palliyil et al (International Journal of Pharma Medicine and Biological Sciences, 2014, volume 3, pages 152-164).  
Maibach teaches the claims as discussed above.
Maibach does not teach thiourea although it provides for enhancing of permeation. 
Palliyil teaches thiourea (TU) in a skin patch formulation (abstract, page 155) and as a permeation enhancer (conclusion section).  
One of ordinary skill in the art at the time of instant filing would have included thiourea of Palliyil as an appropriate skin permeation enhancers into a skin patch formulation of Maibach with a reasonable expectation of success in transporting drug across a nail of a subject (see MPEP 2144.06).  Both references provide for skin patches for delivery of drugs across a nail (MPEP 2144.06).  

2 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach US 2003/0235541 and Shah US 5219877.  
Maibach teaches the claims as discussed above.
Maibach does not teach econazole nitrate although it teaches econazole as a drug.
Shah teaches econazole nitrate, an antifungal, (figure 2 and brief description of drawings) for topical administration (abstract).
Thus, one of ordinary skill in the art at the time of instant filing would have used econazole nitrate as an appropriate form of econazole for such a formulation as econazole nitrate was known in the prior art.  There would be a reasonable expectation of success in making the formulation with econazole nitrate as the form of econazole.  

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant argues that Maibach teaches that Maibach’s compositions include at least one base while polyvinylpyrrolidone is an acidic pH adjuster.  In this way, the applicant is suggesting that this might constitute a “teaching away”.  The examiner disagrees.  Maibach provides for polyvinylpyrrolidone as a hydrophilic polymer for the active-agent containing reservoir (paragraph 116).  It is not being taught as an acidic pH-adjuster.  In a teaching of Maibach, it is provided that “For all pharmacologically active bases herein, the optimum amount of any particular agent will depend on the strength or weakness of the base, the molecular weight of the base, and other factors such as the number of ionizable sites in the drug administered and any 
Applicant argues that the invention provides that PVP provides for lowering of the pH to between 5 and 6 or between 4 and 5, however, there is no limitation in the claim regarding pH range of any part of the formulation.  Since pH is not a limitation of the claim, the prior art only need meet the limitations of the claimed invention.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pH of formulation provided by the PVP in the drug reservoir) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the prior art teaches that the composition would be used for purposes of treating fungal infections of the nails and skin, and therefore, there is a reasonable expectation teachings of the reference would be combined to provide such a formulation having that utility.
Applicant argues that because Gungor or Palliyil do not remedy the deficiencies of Maibach, these rejections cannot apply.  Since the rejection over Maibach is maintained for reasons presented above, these rejection still apply.  
Applicant argues that Shah does not remedy the deficiency of Maibach, and furthermore, provides for econazole nitrate which would be converted back to econazole at the pH values of Maibach’s formulation.  Since pH is not a limitation of the claimed invention, Maibach is still 
If applicant has support for pH values of the drug reservoir that would be different from the prior art, then applicant may consider providing such a limitation to the formulation of claim 1.  
	For these reasons, the rejections under USC 103 are maintained with modifications due to the applicant’s amendments.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/Primary Examiner, Art Unit 1613